Order, Supreme Court, New York County (Ira Gammerman, J.), entered October 9, 2003, which denied the motion of the Kirschbaum defendants to dismiss the complaint as against them pursuant to CPLR 3211 (a) (1) and (5), unanimously affirmed, with costs.
The motion court properly concluded that it is not clear as a matter of law that the moving defendants signed the subject sales repayment agreement, pursuant to which plaintiffs allege they are jointly and severally bound, only on the corporate defendant’s behalf and not in their individual capacities. Accordingly, their motion to dismiss the complaint as against them pursuant to CPLR 3211 (a) (1) and (5) was properly denied (see Leon v Martinez, 84 NY2d 83, 88 [1994]). Concur—Mazzarelli, J.P., Saxe, Ellerin and Williams, JJ.